Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The abstract of the disclosure is objected to because legal phraseology is used in this paragraph (i.e., “comprises”).  Correction is required.  See MPEP § 608.01(b).

			Claim Rejections - 35 USC § 112 


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
            As per independent claim 1, the terms “first type” and “second type” seem to be misdescriptive  because the specification and drawing (Fig. 107, single memory 107)  do not detail the types of registers.  Clarification is requested.  Similarly noted independent claims 17 & 20. 	

			Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
	
4.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al (Applicants’ admission Prior Art (Pub. No. US 2019/0079903 A1).
	As per independent claim 1, Dreyer et al disclose, e.g., see Figs. 1A-1B and 5, the invention substantially as claimed, including: 
Claim 1. A system, comprising: 
a matrix processor unit (Fig. 1B, MICRPROCESSOR (132(P)), including: 
a (Fig. 1B, VECTOR PROCESSING UNIT (142) & Fig. 5, block 502) configured to concurrently store values of a plurality of different rows of a first matrix, wherein at least a portion of the first type of register is logically divided into groups of elements, and each of the groups corresponds to a different row of the first matrix; 
a group of a (Fig. 1B, VECTOR PROCESSING UNIT (142) & Fig. 5, block 504), wherein each of the second type of registers is configured to concurrently store values from a plurality of different rows of a second matrix; and 
a plurality of calculation units (Fig. 1B, MATRIX PROCESSING UNITS (146(i)) & Fig. 5, block 508), wherein each of the plurality of calculation units corresponds to one of the second type of registers, and each of the calculation units is configured to multiply each value stored in the first type of register with a corresponding value stored in the corresponding one of the second type of registers and sum together is multiplication results of the corresponding calculation unit to at least in part determine a corresponding element in a result matrix of 
It is noted that Dreyer et al do not specifically detail the claimed (1) “first type//second type registers” and (2) “matrix of convoluting” features.  (1) First, the “first type//second type registers” are merely the contain data stored in the registers and (2) convoluting” is a multiplication-add operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Dreyer et al’s teachings because the reference is a matrix processing having a plurality of matrix processing units as claimed.
	As per dependent claim 2-7, the detailed features are old or obvious to a person having ordinary skill in the art.
	Due to the similarity of claims 9-20 to claims 1-7, they are rejected under a similar rationale.
					Conclusion

5.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

7.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the detail of dependent claim 8 “wherein each of the group of the second type of registers stores zero-value padding elements”
feature as recited in dependent claim 8.  
Any comments considered necessary by applicant must be submitted no later 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182